DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claims 1, 8, and 15 are objected to because of the following informalities:  
The claims similarly recite “a selected entity of a plurality of entities” and “obtaining a graph representation of the plurality of entities”. There is not clear if the graph will be obtained for the select entity or for a plurality of entities. For purpose of this examination the graph is being obtained for the selected entity only.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is 
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Bhatt et al. (US 20170235815 A1) in view of Cheng et al. (US 20130254303 A1) in further view of Choudhury et al. (US 20180103052 A1).

As per claim 1, Bhatt teaches a method of representing a selected entity in a plurality of entities in a computing system, comprising (Bhatt, fig. 17, par. [0099], [0121], “select one or more entities” Where the selection is part of method for implementing the virtualization environment): 
obtaining a graph representation of the plurality of entities (Bhatt, fig. 3A-B, par. [0038]-[0039], a graph representation is obtained to represent a plurality of entities , 
the graph representation having nodes (Bhatt, fig. 3A-B, par. [0038]-[0039], “entity-type nodes may include a multi-cluster-type node 330, a cluster-type node 332, a host-type node 334, a virtual-machine-type node 336, a virtual-disk-type node 338, a protection-domain-type node 340, a container-type node 342, a network-interface-card-type node 344, a disk-type node 346, and a storage-pool-type node 348.”) and 
edges representing a hierarchy of the plurality of entities (Bhatt, fig. 3A-B, par. [0038]-[0039], “the direction of the edge connecting the nodes indicates a child-parent relationship (e.g., the arrow goes from a child node to a parent node).” Where the child-parent relationship is interpreted as the hierarchy of the plurality of entities. Further, fig. 6, par. [0064], “a hierarchical manner using “parent” links. An entity may have any number of parents. For example, an entity with identifier “VM#3” could have a parent entity with identifier “Node#22,” in which case the “VM#3” entity would have a parent link pointing to “Node#22” entity.”);
However, it is noted that the prior art of Bhatt does not explicitly teach “extracting a set of paths from the graph representation, each path in the set of paths including a series of edge-connected nodes in the graph representation;”
On the other hand, in the same field of endeavor, Chen teaches extracting a set of paths from the graph representation (Cheng, fig. 9:134, par. [0020], [0070], “analyzing a social graph to identify connection paths connecting a user (or, some other entity) with another member of the social network service, and then to present a visual representation of those connection paths that are determined to be the strongest, or best suited for a particular purpose.” Where the connection paths is interpreted as the set of paths from the graph representation. The identification of the connection paths inherent that the paths is being extracting prior to be presented), 
each path in the set of paths including a series of edge-connected nodes in the graph representation (Chen, figs. 6-7, par. [0053], [0063]-[0064], “the path score for each individual connection path will be dependent upon the individual edge scores assigned to the edges connecting the nodes in the connection path.” Where the edges are interpreted as the series of edge-connected nodes in the graph representation);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen that teaches a securing an IT (information technology) system using a set of methods for knowledge extraction into Bhatt that teaches virtualization environments. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to improve the overall user experience for an electronic messaging application by leveraging a social graph to identify and then present contextual information concerning connection paths that exist between a message sender or some entity on whose behalf the message sender is acting, and a potential message recipient (Chen par. [0001]). 
However, it is noted that the combination of the prior art of Bhatt, and Chen do not explicitly teach “processing the set of paths to generate a vector representation of the selected entity, the vector representation having a plurality of elements representing a context of the selected entity within the graph representation; and providing the vector representation as input to an application executing in the computing system.”
On the other hand, in the same field of endeavor, Choudhury teaches processing the set of paths to generate a vector representation of the selected entity (Choudhury, par. [0014], [0023], “transform relevant nodes and paths into a continuous vector space representation” Where transform relevant paths into a continuous vector space representation is interpreted as the processing the set of paths to generate the vector representation of the selected entity), 
the vector representation having a plurality of elements representing a context of the selected entity within the graph representation (Choudhury, figs. 6-7, par. [0023], [0059], “define the coherence of a sequence as the variance of sequence elements' vector space embeddings” Where the sequence as the variance of sequence elements' vector space is interpreted as the plurality of elements representing the context of the selected entity within the graph representation); and 
providing the vector representation as input to an application executing in the computing system (Choudhury, par. [0024]-[0025], [0053], “We implement a membership operator that provides a reverse mapping of the vector space point to a node in the graph and select it as the next node for visiting.” Where the vector space is interpreted to being provide to a node in graph as input to an application executing in the computing system. Further, fig. 3, shows an application of the method of the present disclosure in one application which is inherent to be the application where the reverse mapping of the vector space point is being provided, see also par. [0014]).
Choudhury that teaches a securing an IT (information technology) system using a set of methods for knowledge extraction into the combination of Bhatt that teaches virtualization environments, and Chen that teaches analyzing a social graph of a social network service to identify and then present connection paths connecting various entities. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to continue operating in the face of such an attack and provide its core services or missions even in a degraded manner (Choudhury par. [0003]). 

As per claim 2, Choudhury teaches wherein the step of obtaining comprises: generating the graph representation from tabular data describing the plurality of entities (Choudhury, par. [0014], “the graph model is transformed into a tabular representation where the features learnt on every node preserve the topological properties associated with its neighborhood.” Where the transformed into a tabular representation is interpreted as the generating the graph representation from tabular data describing the plurality of entities).  

As per claim 3, Cheng teaches wherein the step of obtaining comprises: obtaining the graph representation from a graph database (Cheng, fig. 1:26, par. [0034], a graph database).
Bhatt teaches wherein the plurality of entities comprises at least one of a virtual machine (VM), an Internet Protocol (IP) address, and a process executable in the computing system (Bhatt, fig. 7, par. [0038], a virtual-machine-type node).  

As per claim 7, Cheng teaches wherein the set of paths consists of all possible paths in the graph representation (Cheng, fig. 7, par. [0057], “the visual representation of the connection paths corresponding with FIG. 7 involve an employment relationship with a company.” Wherein the connection paths e connection paths are interpreted as the wherein the set of paths consists of all possible paths in the graph representation).  

As per claim 8, Bhatt teaches a non-transitory computer readable medium comprising instructions to be executed in a computing device to cause the computing device to carry out a method of representing a selected entity in a plurality of entities in a computing system, comprising (Bhatt, fig. 17, par. [0125]-[0126], computer readable medium. Further, par. [0099], [0121], “select one or more entities” Where the selection is part of method for implementing the virtualization environment): 
obtaining a graph representation of the plurality of entities (Bhatt, fig. 3A-B, par. [0038]-[0039], a graph representation is obtained to represent a plurality of entities associated with a virtualization system. The Graph has entities such as Cluster, host, and VMs), 
the graph representation having nodes (Bhatt, fig. 3A-B, par. [0038]-[0039], “entity-type nodes may include a multi-cluster-type node 330, a cluster-type node 332, a host-type node 334, a virtual-machine-type node 336, a virtual-disk-type node 338, a protection-domain-type node 340, a container-type node 342, a network-interface-card-type node 344, a disk-type node 346, and a storage-pool-type node 348.”) and 
edges representing a hierarchy of the plurality of entities (Bhatt, fig. 3A-B, par. [0038]-[0039], “the direction of the edge connecting the nodes indicates a child-parent relationship (e.g., the arrow goes from a child node to a parent node).” Where the child-parent relationship is interpreted as the hierarchy of the plurality of entities. Further, fig. 6, par. [0064], “a hierarchical manner using “parent” links. An entity may have any number of parents. For example, an entity with identifier “VM#3” could have a parent entity with identifier “Node#22,” in which case the “VM#3” entity would have a parent link pointing to “Node#22” entity.”); 
However, it is noted that the prior art of Bhatt does not explicitly teach “extracting a set of paths from the graph representation, each path in the set of paths including a series of edge-connected nodes in the graph representation;”
On the other hand, in the same field of endeavor, Chen teaches extracting a set of paths from the graph representation (Cheng, fig. 9:134, par. [0020], [0070], “analyzing a social graph to identify connection paths connecting a user (or, some other entity) with another member of the social network service, and then to present a visual representation of those connection paths that are determined to be the strongest, or best suited for a particular purpose.” Where the connection paths is interpreted as the , 
each path in the set of paths including a series of edge-connected nodes in the graph representation (Chen, figs. 6-7, par. [0053], [0063]-[0064], “the path score for each individual connection path will be dependent upon the individual edge scores assigned to the edges connecting the nodes in the connection path.” Where the edges are interpreted as the series of edge-connected nodes in the graph representation);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen that teaches a securing an IT (information technology) system using a set of methods for knowledge extraction into Bhatt that teaches virtualization environments. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to improve the overall user experience for an electronic messaging application by leveraging a social graph to identify and then present contextual information concerning connection paths that exist between a message sender or some entity on whose behalf the message sender is acting, and a potential message recipient (Chen par. [0001]). 
However, it is noted that the combination of the prior art of Bhatt, and Chen do not explicitly teach “processing the set of paths to generate a vector representation of the selected entity, the vector representation having a plurality of elements representing a context of the selected entity within the graph representation; and providing the vector representation as input to an application executing in the computing system.”
On the other hand, in the same field of endeavor, Choudhury teaches processing the set of paths to generate a vector representation of the selected entity (Choudhury, par. [0014], [0023], “transform relevant nodes and paths into a continuous vector space representation” Where transform relevant paths into a continuous vector space representation is interpreted as the processing the set of paths to generate the vector representation of the selected entity),
the vector representation having a plurality of elements representing a context of the selected entity within the graph representation (Choudhury, figs. 6-7, par. [0023], [0059], “define the coherence of a sequence as the variance of sequence elements' vector space embeddings” Where the sequence as the variance of sequence elements' vector space is interpreted as the plurality of elements representing the context of the selected entity within the graph representation); and 
providing the vector representation as input to an application executing in the computing system (Choudhury, par. [0024]-[0025], [0053], “We implement a membership operator that provides a reverse mapping of the vector space point to a node in the graph and select it as the next node for visiting.” Where the vector space is interpreted to being provide to a node in graph as input to an application executing in the computing system. Further, fig. 3, shows an application of the method of the present disclosure in one application which is inherent to be the application where the reverse mapping of the vector space point is being provided, see also par. [0014]).  
Choudhury that teaches a securing an IT (information technology) system using a set of methods for knowledge extraction into the combination of Bhatt that teaches virtualization environments, and Chen that teaches analyzing a social graph of a social network service to identify and then present connection paths connecting various entities. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to continue operating in the face of such an attack and provide its core services or missions even in a degraded manner (Choudhury par. [0003]). 

As per claim 9, Choudhury teaches wherein the step of obtaining comprises: generating the graph representation from tabular data describing the plurality of entities (Choudhury, par. [0014], “the graph model is transformed into a tabular representation where the features learnt on every node preserve the topological properties associated with its neighborhood.” Where the transformed into a tabular representation is interpreted as the generating the graph representation from tabular data describing the plurality of entities).  

As per claim 10, Cheng teaches wherein the step of obtaining comprises: obtaining the graph representation from a graph database (Cheng, fig. 1:26, par. [0034], a graph database).
Bhatt teaches wherein the plurality of entities comprises at least one of a virtual machine (VM), an Internet Protocol (IP) address, and a process executable in the computing system (Bhatt, fig. 7, par. [0038], a virtual-machine-type node).  

As per claim 14, Cheng teaches wherein the set of paths consists of all possible paths in the graph representation (Cheng, fig. 7, par. [0057], “the visual representation of the connection paths corresponding with FIG. 7 involve an employment relationship with a company.” Wherein the connection paths e connection paths are interpreted as the wherein the set of paths consists of all possible paths in the graph representation).

As per claim 15, Bhatt teaches a computing system, comprising (Bhatt, fig. 3A, virtualization system 100): 
a hardware platform comprising a processor and a memory (Bhatt, fig. 17:1700, 17:1706, 17:1707, 17:1708, par. [0124], computer system, system memory, and system processor. Where the computer system is interpreted as the hardware platform); 
a software platform, implemented by instructions stored in the memory and executed by the processor (Bhatt, fig. 17, par. [0128], “Received program code may be executed by processor 1707 as it is received, and/or stored in disk drive 1710, or other non-volatile storage for later execution.” Where the program code is interpreted as the software platform), 
the software platform including an entity-to-vector application (Bratt, fig. 1, par. [0029], “User VMs 105 may run one or more applications that may operate as “clients” with respect to other elements within virtualization system 100.” Where the one or more applications is interpreted as the entity-to-vector application) configured to represent a selected entity of a plurality of entities in the computing system by (Bhatt, fig. 17, par. [0099], [0121], “select one or more entities” Where the selection is part of method for implementing the virtualization environment): 
obtaining a graph representation of the plurality of entities (Bhatt, fig. 3A-B, par. [0038]-[0039], a graph representation is obtained to represent a plurality of entities associated with a virtualization system. The Graph has entities such as Cluster, host, and VMs), 
the graph representation having nodes (Bhatt, fig. 3A-B, par. [0038]-[0039], “entity-type nodes may include a multi-cluster-type node 330, a cluster-type node 332, a host-type node 334, a virtual-machine-type node 336, a virtual-disk-type node 338, a protection-domain-type node 340, a container-type node 342, a network-interface-card-type node 344, a disk-type node 346, and a storage-pool-type node 348.”) and 
edges representing a hierarchy of the plurality of entities (Bhatt, fig. 3A-B, par. [0038]-[0039], “the direction of the edge connecting the nodes indicates a child-parent relationship (e.g., the arrow goes from a child node to a parent node).” Where the child-parent relationship is interpreted as the hierarchy of the plurality of entities. Further, fig. 6, par. [0064], “a hierarchical manner using “parent” links. An entity may have any number of parents. For example, an entity with identifier “VM#3” could have a parent entity with identifier “Node#22,” in which case the “VM#3” entity would have a parent link pointing to “Node#22” entity.”);
However, it is noted that the prior art of Bhatt does not explicitly teach “extracting a set of paths from the graph representation, each path in the set of paths including a series of edge-connected nodes in the graph representation;”
On the other hand, in the same field of endeavor, Chen teaches extracting a set of paths from the graph representation (Cheng, fig. 9:134, par. [0020], [0070], “analyzing a social graph to identify connection paths connecting a user (or, some other entity) with another member of the social network service, and then to present a visual representation of those connection paths that are determined to be the strongest, or best suited for a particular purpose.” Where the connection paths is interpreted as the set of paths from the graph representation. The identification of the connection paths inherent that the paths is being extracting prior to be presented), 
each path in the set of paths including a series of edge-connected nodes in the graph representation (Chen, figs. 6-7, par. [0053], [0063]-[0064], “the path score for each individual connection path will be dependent upon the individual edge scores assigned to the edges connecting the nodes in the connection path.” Where the edges are interpreted as the series of edge-connected nodes in the graph representation); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen that teaches a securing an IT (information technology) system using a set of methods for knowledge extraction into Bhatt that teaches virtualization environments. Additionally, 
The motivation for doing so would be to improve the overall user experience for an electronic messaging application by leveraging a social graph to identify and then present contextual information concerning connection paths that exist between a message sender or some entity on whose behalf the message sender is acting, and a potential message recipient (Chen par. [0001]). 
However, it is noted that the combination of the prior art of Bhatt, and Chen do not explicitly teach “processing the set of paths to generate a vector representation of the selected entity, the vector representation having a plurality of elements representing a context of the selected entity within the graph representation; and providing the vector representation as input to an application executing in the computing system.”
On the other hand, in the same field of endeavor, Choudhury teaches processing the set of paths to generate a vector representation of the selected entity (Choudhury, par. [0014], [0023], “transform relevant nodes and paths into a continuous vector space representation” Where transform relevant paths into a continuous vector space representation is interpreted as the processing the set of paths to generate the vector representation of the selected entity), 
the vector representation having a plurality of elements representing a context of the selected entity within the graph representation (Choudhury, figs. 6-7, par. [0023], [0059], “define the coherence of a sequence as the variance of sequence elements' vector space embeddings” Where the sequence as the variance of sequence ; and 
providing the vector representation as input to an application executing in the computing system (Choudhury, par. [0024]-[0025], [0053], “We implement a membership operator that provides a reverse mapping of the vector space point to a node in the graph and select it as the next node for visiting.” Where the vector space is interpreted to being provide to a node in graph as input to an application executing in the computing system. Further, fig. 3, shows an application of the method of the present disclosure in one application which is inherent to be the application where the reverse mapping of the vector space point is being provided, see also par. [0014]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Choudhury that teaches a securing an IT (information technology) system using a set of methods for knowledge extraction into the combination of Bhatt that teaches virtualization environments, and Chen that teaches analyzing a social graph of a social network service to identify and then present connection paths connecting various entities. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to continue operating in the face of such an attack and provide its core services or missions even in a degraded manner (Choudhury par. [0003]). 

Choudhury teaches wherein entity-to-vector application is configured to obtain the graph representation by: generating the graph representation from tabular data describing the plurality of entities (Choudhury, par. [0014], “the graph model is transformed into a tabular representation where the features learnt on every node preserve the topological properties associated with its neighborhood.” Where the transformed into a tabular representation is interpreted as the generating the graph representation from tabular data describing the plurality of entities). 

As per claim 17, Cheng teaches wherein entity-to-vector application is configured to obtain the graph representation by: obtaining the graph representation from a graph database (Cheng, fig. 1:26, par. [0034], a graph database).  

As per claim 18, Bhatt teaches wherein the plurality of entities comprises at least one of a virtual machine (VM), an Internet Protocol (IP) address, and a process executable in the computing system (Bhatt, fig. 7, par. [0038], a virtual-machine-type node).  

6.	Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bhatt et al. (US 20170235815 A1) in view of Cheng et al. (US 20130254303 A1) in further view of Choudhury et al. (US 20180103052 A1) still in further view of Patra et al. (US 20200142957 A1).
Bhatt, Cheng, and Choudhury teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Bhatt, Cheng, and Choudhury do not explicitly teach “wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, and a classification tool.”
On the other hand, in the same field of endeavor, Patra teaches wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, and a classification tool (Patra, par. [0102], an anomaly detector).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prata that teaches earning property graph representations edge-by-edge into the combination of Bhatt that teaches virtualization environments, Chen that teaches analyzing a social graph of a social network service to identify and then present connection paths connecting various entities, and Choudhury that teaches a securing an IT (information technology) system using a set of methods for knowledge extraction. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to improving quality of graph-based machine learning results (Prata par. [0009]). 

As per claim 6, Bhatt, Cheng, and Choudhury teach all the limitations as discussed in claim 1 above.  
Prata teaches wherein the plurality of elements in the vector representation comprise a plurality of numbers (Patra, par. [0021], a random walk of the graph of FIG. 1 may comprise [1˜2˜3˜4] or [1˜4˜3˜2] where each number indicates a vertex-id.), and 
wherein the application includes a mathematical model having the vector representation as parametric input (Patra, par. [0093], mathematical formulae and techniques for feedforward multilayer perceptrons (MLP). Where the mathematical formulae and techniques is interpreted as the mathematical model having the vector representation as parametric input).  

As per claim 12, Bhatt, Cheng, and Choudhury teach all the limitations as discussed in claim 8 above.  
However, it is noted that the combination of the prior art of Bhatt, Cheng, and Choudhury do not explicitly teach “wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, and a classification tool.”
On the other hand, in the same field of endeavor, Patra teaches wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, and a classification tool (Patra, par. [0102], an anomaly detector).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prata that teaches earning property graph representations edge-by-edge into the combination of Bhatt that teaches virtualization environments, Chen that teaches analyzing a social Choudhury that teaches a securing an IT (information technology) system using a set of methods for knowledge extraction. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to improving quality of graph-based machine learning results (Prata par. [0009]). 

As per claim 13, Bhatt, Cheng, and Choudhury teach all the limitations as discussed in claim 8 above.  
Additionally, Prata teaches wherein the plurality of elements in the vector representation comprise a plurality of numbers (Patra, par. [0021], a random walk of the graph of FIG. 1 may comprise [1˜2˜3˜4] or [1˜4˜3˜2] where each number indicates a vertex-id), and 
wherein the application includes a mathematical model having the vector representation as parametric input (Patra, par. [0093], mathematical formulae and techniques for feedforward multilayer perceptrons (MLP). Where the mathematical formulae and techniques is interpreted as the mathematical model having the vector representation as parametric input).  

As per claim 19, Bhatt, Cheng, and Choudhury teach all the limitations as discussed in claim 15 above.  
Bhatt, Cheng, and Choudhury do not explicitly teach “wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, and a classification tool.”
On the other hand, in the same field of endeavor, Patra teaches wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, and a classification tool (Patra, par. [0102], an anomaly detector).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prata that teaches earning property graph representations edge-by-edge into the combination of Bhatt that teaches virtualization environments, Chen that teaches analyzing a social graph of a social network service to identify and then present connection paths connecting various entities, and Choudhury that teaches a securing an IT (information technology) system using a set of methods for knowledge extraction. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to improving quality of graph-based machine learning results (Prata par. [0009]).

As per claim 20, Bhatt, Cheng, and Choudhury teach all the limitations as discussed in claim 15 above.  
Additionally, Prata teaches wherein the plurality of elements in the vector representation comprise a plurality of numbers (Patra, par. [0021], a random walk of , and 
wherein the application includes a mathematical model having the vector representation as parametric input (Patra, par. [0093], mathematical formulae and techniques for feedforward multilayer perceptrons (MLP). Where the mathematical formulae and techniques is interpreted as the mathematical model having the vector representation as parametric input).

Prior Art of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kholodkov et al. (US 20210074039 A1), teaches classifying usage based on telemetry data for operating one or more computers.
Yang et al. (US 20090043486 A1), teaches traffic simulation computing grid and a dynamic traffic routing service computing grid.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168